Title: From Benjamin Franklin to Josiah Davenport, 14 February 1773
From: Franklin, Benjamin
To: Davenport, Josiah

Although Franklin’s nephew has often appeared in these volumes, he remains a shadowy figure; his only clear characteristic is that he drew financial troubles to him like his cousin, Benjamin Mecom. Davenport had been for a time a baker in Philadelphia, then a storekeeper and Indian agent in Pittsburgh. By 1766 he was back in Philadelphia, where he tried and failed to establish a coffee house. Next he opened a tavern, the Bunch of Grapes on Third Street, which was a gathering place for merchants. It failed, and he turned to a bookshop. Franklin heard of this development, and also that Davenport wanted a position in the Post Office; the news probably came from Josiah’s son Enoch, who had been in London the year before and may have stayed on, and who at some point doubtless visited his great-uncle. In any case Franklin sent, for the bookshop, the small contribution mentioned below, and minced no words in turning down the idea of a postal appointment. Before his letter was written, however, Josiah’s circumstances had changed: his bookstore in turn had failed, and William Franklin had taken pity on him and brought him to Burlington as his private secretary. Soon the Governor was asking his father to intercede with Lord North for a customs post for Davenport, a suggestion that the senior Franklin rejected as brusquely as he had the earlier one. After burning his fingers with Benjamin Mecom, as he says here, he had no intention of getting involved with another ne’er-do-well nephew.
 
Loving Cousin,
London, Feb. 14—73
I was sorry to hear of your Failing in your Business. I hear you now keep a little Shop and therefore send you 4 Doz of Evans’s Maps, which if you can sell you are welcome to apply the Money towards Clothing your Boys or to any other Purpose. Enoch seems a solid sensible Lad, and I hope will do well. If you will be advis’d [do not?] think of any Place in the Post Office. The Money you receive will slip thro’ your Fingers, and you will run behind-hand, imperceptibly, when your Securities must suffer, or your Employers. I grow too old to run such Risques, and therefore wish you to propose nothing more of the kind to me. I have been hurt too much by endeavouring to help Cousin Ben Mecom. I have no Opinion of the Punctuality of Cousins. They are apt to take Liberties with Relations they would not take with others, from a Confidence that a Relation will not sue them. And tho’ I believe you now resolve and intend well in case of such an Appointment, I can have no Dependence that some unexpected Misfortune or Difficulty will not embarras your Affairs and render you again insolvent. Don’t take this unkind. It is better to be thus free with you, than to give you Expectations that cannot be answered. I should be glad to see you in some Business that would require neither Stock nor Credit, and yet might afford a comfortable Subsistence, being ever I am, Your affectionate Uncle
B F
Mr Josia Davenport
